Citation Nr: 0401169
Decision Date: 01/13/04	Archive Date: 03/31/04

DOCKET NO. 03-02 231                        DATE JAN 13 2004

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include schizophrenic reaction and major depression with dependent features.

REPRESENTATION

Appel1ant represented by: Colorado Division of Social Services

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from December 1953 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in his substantive appeal, VA Form 9, the veteran indicated that he desired to attend a travel board hearing at the RO located in Denver, Colorado. He was notified by letters dated in April 2003 of the time and place of the hearing; however, he failed to appear for the scheduled hearing. Therefore, the hearing request is considered withdrawn. 38 C.F.R. § 20.704(b) & (d) (2003).

FINDINGS OF FACT

1. Service connection for a psychiatric disorder was denied by the Board in August 1955.

2. The additional evidence relating to the claim of service connection for a psychiatric disorder that was received into the record after the August 1955 Board decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

3. An acquired psychiatric disorder, to include schizophrenic reaction and major depression with dependent features, was not noted on the December 1953 service entrance examination report.

4. Clear and unmistakable evidence sufficient to rebut the presumption of soundness at service entrance has not been presented.

- 2 


5. The evidence establishes that an acquired psychiatric disorder, to include schizophrenic reaction and major depression with dependent features underwent an increase in severity during service.

CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen the veteran's previously denied claim of service connection for a psychiatric. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2. An acquired psychiatric disorder, to include schizophrenic reaction and major depression with dependent features disorder was aggravated during service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By way of history, service connection for a neuropsychiatric disorder was denied by the Board in August 1955. The decision notes that there was no psychosis during service and that a neuropsychiatric disorder clearly and unmistakably existed prior to service.

By rating decision dated in September 2002, the RO denied entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction and major depression with dependent features. The veteran appealed.

A letter dated in September 1953, from the veteran's private physician, E. K., M.D., reflects that the veteran had difficulties during school, to include fighting and other disturbances. A special school was recommended.


The December 1953 service entrance examination report shows that the veteran's psychiatric state was normal. His neuropshychiatric state was assigned a profile of "1." Inpatient service medical records, dated in April 1954, reflect depression and despondency. An April 2, 1954 report of examination notes marked evidence of emotional instability. The examiner noted that the veteran had a very poor background history and that there was much evidence of psychopathic behavior. The record of treatment notes no significant psychiatric disease. An April 6, 1954 report of examination notes the examiner's opinion that the veteran suffered from a psychiatric illness of many years duration. An April 8, 1954 report of examination notes the veteran's reported history of having been in a school for orphans and juvenile delinquents. An April 27, 1954 record notes that it appeared to be a case of emotional instability rather than a psychoneurosis.

A Medical Board report, dated in June 1954, notes the veteran's history of having had a very traumatic childhood with symptoms of depression and suicidal ideation over a period of years. The report notes that two years prior to service entrance. he had been in an institution for "abandoned children." He was noted to have adjusted poorly to the environment. The veteran related that he had enlisted, largely for the purpose of getting out of the institution. A history of having attempted suicide by hanging was noted one year prior to service entrance. The report notes that since service entrance, he had adjusted poorly to the military environment, having had a record, including poor interpersonal relations, poor performance in training, and one period of absence without leave. The veteran complained that headaches made it impossible for him to perform his duty. On examination, he was noted to appear markedly depressed and despondent, and expressed suicidal ideation.

The report notes that within a few days of inpatient care beginning in April 1954, the veteran's acute depression and despondency subsided, and he was discharged to duty in May 1954. The examiner stated that within a few hours of discharge, the veteran became depressed and inflicted a laceration to his wrist and was then readmitted. He was discharged as a result of neurotic depressive reaction, chronic, with acute exacerbations, severe, manifested by episodes of despondency with suicidal threats, gestures, and attempts, and psychomotor retardation, complicated

- 4 


by impulsive and aggressive behavior. The May 1954 report of separation shows that his psychiatric state was abnormal. The accompanying psychiatric evaluation report notes the veteran's reported history of having had a traumatic childhood with symptoms of depression and suicidal ideation over a period of years.

Private inpatient treatment records, dated in August 1954, reflect a diagnosis of schizophrenic reaction, acute, undifferentiated.

In an October 1954 letter, a Chief of Social Services stated that the veteran's experiences during service probably represented to him a repetition of his unhappy experience at school during childhood. He noted that both had, certain elements of a disciplinarian atmosphere.

VA inpatient treatment records, dated from January 1955 to February 1955, show a diagnosis of schizophrenic reaction, chronic, undifferentiated type.

VA treatment records dated from August 2001 to September 2001, note a significant history of major depression spanning roughly 45 years. An August 2001 record of treatment notes that the veteran was depressed and suicidal. The diagnoses included anxiety, major depression, and dependent personality disorder.

On VA examination in August 2002, the diagnosis was major depression with dependent features. The examiner stated that the veteran had ongoing depression, low self-confidence, and anxiety that had caused marked difficulties in adaptation to military and civilian life. The examiner noted such were ongoing and exacerbated by physical problems. He stated that the veteran appeared to have had worse symptoms shortly after separation. He noted that the veteran had been hospitalized soon thereafter separation, with reinforced feelings of inadequacy and inability to function in society.

- 5 


Criteria

Service connection may be gyanted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.P.R. § 3.303(b) (2003).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such. 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.P.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

- 6 


In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July l6, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. ld. In its decisions, the Board is bound to follow the precedent opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

New and material evidence means l) evidence not previously submitted; 2) which bears directly and substantially upon the specific matter under consideration; 3) which is neither cumulative nor redundant; and 4) which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.P.R. § 3.156(a). For the limited purpose of determining whether to reopen a claim, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

VCAA

There has been a significant change in the law during the pendency of this appeal with the enactment of the Veterans Claims Assistance Act of2000, (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29,2001) (codified as amended at 38 C.P.R. § 3.159 (2001) (hereafter "VCAA"). The new law includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the date of enactment, November 9,2000, or filed before the date of enactment and not yet final as of that date. VCAA. See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). In this case, even though the RO did not have the benefit of the explicit provisions of the VCAA, VA's duties have been fulfilled.

- 7 


First, VA has a duty to notify the appellant and his representative, if represented, of any information and evidence needed to substantiate and complete a c1aim. VCAA, (38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3'.159 (2001)). The record shows that the veteran ,vas notified in the September 2002 rating decision of the reasons and bases for the decision. He was further notified of this information in the December 2002
statement of the case. The Board conc1udes that the discussions in the September 2002 rating decision and in the statement of the case, which were sent to the veteran, informed him of the information and evidence needed to substantiate the c1aim. In addition, by letter dated in February 2002, he was advised of the evidence he needed to submit to substantiate his c1aim, VA's duty to notify him about his c1aim, VA's duty to assist in obtaining evidence for his c1aim, what the evidence must show to substantiate his c1aim, what information or evidence was needed from him, what he could do to help with his claim, and what VA had done to help with his claim. By letter dated in April 2003, he was advised of the procedures by which to submit additional evidence. These actions satisfied VA's notification requirements. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the e1aim. VCAA, (38 U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159 (2001)). In this case, the Board finds that VA has done everything reasonably possible to assist the veteran.

It is noted that regulations adopted by VA implementing the VCAA inc1ude changes to the standard for determining new and material evidence and provide for limited assistance to c1aimants seeking to reopen previously denied c1aims. VA's authority to provide such additional assistance is provided by 38 U.S.C.A. § 5 I 03A (g) (West Supp. 2002), which states that nothing in section 5103A precludes VA from providing such other assistance as the Secretary considers appropriate. These changes are applicable to c1aims to reopen filed on or after August 29, 2001. See Fed. Reg. at 45,620. In this case, the veteran's c1aim was filed on August 31, 2001 and as such, these changes are applicable in the present case. Given the outcome of

- 8 


this case, the Board finds that the duty to assist requirements in these provisions have been met.

Analysis

New and Material Evidence

A review of the record reflects that a good deal of medical evidence has been received since the Board's August 1955 decision, including private and VA medical opinions and VA outpatient treatment records. These records provide insight to the origins of the psychiatric condition at issue. The Board is of the opinion that this evidence is not wholly cumulative or redundant of evidence previously on file and is sufficiently significant to the issue in this case that it must be considered in order to fairly decide the merits of this claim. The additional evidence is therefore new and material and the claim must be reopened. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000). A claim reopened after new and material has been received must be considered de novo. See Manio v. Derwinski, 1 Vet. App. at 145.

Presumption of Soundness

Generally, veterans are presumed to have entered service in sound condition as to their health. This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions." ld. at (b)(1). At service entrance in December 1953,

- 9 


the veteran's psychiatric state was normal. No psychiatric disorder was noted. Therefore, the veteran is entitled to a presumption of soundness at service entrance.

Because the veteran is entitled to a presumption of soundness, the Board must
, ,
determine whether, under 38 U.S.C.A. § 1111 and 38 CF.R. § 3.304(b), the
presumption of soundness is rebutted by clear and unmistakable evidence. The burden of proof is on V A to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service. See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); V AOPGCPREC 3-03 (July 16,2003). The determination of whether there is clear and unmistakable evidence that an acquired psychiatric disorder, to include schizophrenic reaction and major depression with dependent features, existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof." 38 C.F.R. § 3.304(b)(I).

The Board finds that there is not clear and unmistakable evidence rebutting the presumption of soundness at service entrance. The Board notes that there are two steps to rebut the presumption of soundness at entry. VAOPGCPREC 3-03 (July 16,2003). First, there must be clear and unmistakable evidence that an acquired psychiatric disorder preexisted service. Second, there must be clear and unmistakable evidence that an acquired psychiatric disorder was not aggravated during service. If both prongs are not met, the presumption of soundness at entry is not rebutted.

The Board notes that the record reflects that the veteran had a traumatic childhood. There is, however, no evidence that the veteran had an acquired psychiatric disorder, to include schizophrenic reaction and major depression with dependent features at service entrance. The competent evidence does not attribute an acquired psychiatric disorder, to include schizophrenic reaction and major depression with dependent features, to childhood and we are unable to conclude that a an acquired

- 10 


psychiatric disorder, to include schizophrenic reaction and major depression with dependent features, existed prior to service.

In addition, the evidence does not show that any acquired psychiatric disorder was not aggravated during service. Rather, the August 2002 VA examiner stated that the veteran's symptoms worsened shortly after separation, noting hospitalization for such. Thus, the presumption of sound condition at service entrance has not been rebutted.

Aggravation

The Board notes that the analysis for determining aggravation for purposes of rebutting the presumption of soundness mimics the general standard of aggravation. More specifically, since the evidence reflects that an acquired psychiatric disorder, to include schizophrenic reaction and major depression with dependent features was aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. §§ 1111, 1137), it necessarily follows that it was, in fact, aggravated during service (38 U.S.C.A. § 1110). Service medical records reflect a diagnosis of neurotic depressive reaction, chronic, with acute exacerbations, severe, manifested by episodes of despondency with suicidal threats, gestures, and attempts, and psychomotor retardation, complicated by impulsive and aggressive behavior at separation in May 1954. In August 1954, the veteran was diagnosed with schizophrenic reaction, acute, undifferentiated. VA treatment records, dated jn 2001, reflect a diagnosis of major depression. The August 2001 VA examiner specifically stated that the veteran appeared to have had a worsening of symptoms of major depression with dependent features during service. Consequently, service connection for an acquired psychiatric disorder is warranted, and the appeal is granted.

- 11 


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenic reaction and major depression with dependent features, is granted.

WAYNE M. BRAEUER
Veterans Law fudge, Board of Veterans' Appeals

- 12 




